DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Brush on 3/2/2021.
The application has been amended as follows:
Claim 1:
In line 7, the limitation --and configured to be completely removed from the clamp-- has been added between “separate part of the clamp” and “in order to”.
Claim 3:
Claim 3 has been CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Mistelski, Cielker, and Kliest are considered the closest art of record and had been previously relied upon to reject the claimed subject matter. However, Applicant’s amendments to incorporate the subject matter of claim 7 into independent claims 1 and 14 overcomes the previous rejections over Mistelski and Cielker, noting that neither reference could be relied upon to reject claim 7. Kliest further fails to disclose or teach the method of claim 14. Furthermore, the piston-like button 3 of Kliest is not configured to be completely removed from the clamp in order to let the strand in or out of the clamp, nor would it have been obvious to have modified it to do so.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/             Primary Examiner, Art Unit 3726